DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “placing a first foot layer and a second foot layer onto the panel” recited in claim 1 line 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A)   Applicant recites “placing a first foot layer and a second foot layer onto the panel” in claim 1 line 8.  From a review of the instant application, it appears as if the panel (14) is placed on top of the first foot layer (24) and the second foot layer (26), prior to folding of the first foot layer and the second foot layer, as can be seen from Figures 7-9 of the drawings of the instant application. The recitation of “placing a first foot layer and a second foot layer onto the panel” therefore becomes unclear since it appears as if the panel is on the first and second foot layers rather than the first and second foot layer being on the panel, as can be seen from Figure 8 of the drawings of the instant application. In addition, from a review of the written description and drawings of the instant application, the recited invention does not appear to describe a step of placing a first foot layer and a second foot layer onto the panel in combination with a step of folding the first and second foot layers.  The recited limitation is therefore unclear and appears to be an inaccurate description of applicant’s claimed invention. 
    B)    Claims 3-13 are rejected as a result of being dependent on a rejected claim. 

Allowable Subject Matter
5.	Claims 1 and 3-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 6.	The following is a statement of reasons for the indication of allowable subject matter:  
	The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a method to assemble an uncured spoke comprising a panel having a first and second foot on the panel extending continuously from the first foot to the second foot, folding a first foot layer onto the first foot and folding a second foot layer onto the second foot, in combination with all other claimed limitations set forth by the independent claim.  The closest prior art, Delfino (WO 2017072562A1) teaches a panel (102) having a first foot (a first 140 at 126), a second foot (a second 140 at 128), a first foot layer (112), and a second foot layer (113). However, Delfino fails to disclose a step of folding the first foot layer onto the first foot and folding the second foot layer onto the second foot, in combination with all other claimed limitations set forth by the independent claim.
Response to Arguments
7.	Applicant's arguments filed 1/4/2020 have been fully considered but they are not persuasive. Applicant argues claim 1 includes a variation in which the feet 20 and 22 are first placed onto the panel 14 and then, subsequently, the first and second foot layers 24, 26 are placed on the panel 14 and then folded. However, from a review of the specification, there appears to be no disclosure of an embodiment where first and second foot layers 24, 26 are placed on the panel 14, then folded.  There appears to be no disclosure of a combination of first and second foot layers being placed onto a panel and being folded. The recited limitation is therefore unclear and appears to be an inaccurate description of applicant’s claimed invention,  as rejected above under 112.  

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726